Citation Nr: 1615299	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. D.B. 





INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2010 decisions by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).

In January 2014, the Board reopened this claim based on the submission of new and material evidence, and remanded it for further development.  The RO complied with the Board's Remand instructions, by obtaining a medical opinion that fully considered the Veteran's history of boxing during service.  After the opinion was provided, a supplemental statement of the case (SSOC) was issued to the Veteran in April 2014.  Although the reason is not evident from the file, the Veteran was provided another TBI examination in June 2015.  The RO did not provide the Veteran another SSOC; however, his representative has waived this right to allow the Board to proceed considering the special circumstances of the case.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) based on the Veteran's current health status.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not currently have cognitive deficits or a psychiatric disorder that is linked, by medical evidence, to the head injuries he incurred during service.

2. The Veteran currently has tension headaches, vertigo, and insomnia, which are likely residuals of TBI.  




CONCLUSIONS OF LAW

1. The criteria for service connection for cognitive deficits and a psychiatric disorder, claimed as residuals of traumatic brain injury (TBI), have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2. The criteria for service connection for tension headaches, vertigo, and insomnia, as residuals of traumatic brain injury (TBI), have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. 

Initially, an October 2007 rating decision denied entitlement to service connection for a TBI, essentially on the basis that the evidence of record did not establish that he sustained such an injury inservice.  As noted above, the Board reopened this claim in January 2014.  

The Veteran's service treatment records (STRs) are silent for any complaints or treatment for a head injury during active service.  However, the Veteran testified that while on active duty, he engaged in boxing matches and was also involved in many fights with civilians and other sailors, outside of his sanctioned boxing matches.  Also of record, is a photo of a trophy the Veteran won for boxing while at the Recruit Training Command, San Diego, California.  At an August 2009 neuropsychological evaluation conducted at the Minneapolis VA Medical Center, the Veteran reported that he participated in approximately eight sanctioned boxing matches, during which he made consistent use of headgear, but he did not report any loss of consciousness during these matches.  He also reported involvement in approximately 20 other physical altercations, some of which involved blows to the head, and he specifically reported one instance of loss of consciousness.  His testimony before the undersigned was essentially the same.  There is sufficient evidence of in-service injury.

The medical evidence shows diagnoses of cognitive deficits and a long history of treatment for bipolar disorder, so a current disability is also shown.  The pertinent question in this case is whether any of the Veteran's current cognitive deficits or his psychiatric disorder are a result of the in-service head injuries.  

The Veteran was afforded a VA examination in November 2010, and the examiner concluded that his cognitive deficits were more related to his long-standing bipolar disorder and history of alcohol abuse with multiple blackouts.  The examiner found it less likely than not that the Veteran's cognitive deficits were related to a TBI in military service, in part because there was no evidence in his STRs that he had ever sustained a head injury or loss of consciousness or memory problems during active service.  In the 2014 decision, the Board found this opinion inadequate.  The Veteran testified that he did not seek medical treatment for injuries sustained during either the boxing matches or the non-boxing physical altercations, but would provide his own medical treatment or would sometimes be treated by a navy corpsman who was in attendance at the boxing match.  Also, the examiner's comment that there was "no" evidence the Veteran had sustained head injuries was contrary to the evidence showing he participated in sanctioned boxing matches during active service.  Therefore, based on inadequacies in the underlying rationale, this opinion is afforded no probative weight. 

In March 2014 a VA physician examined the Veteran, reviewed his file and medical records, and offered an addendum medical opinion.  The examiner gave full credit to the Veteran's history of in-service head injuries, stating that he was giving benefit of the doubt to the Veteran's statements.  The examiner noted that cognitive symptoms following a concussion almost invariably resolve during the course of three months.  It is very unlikely, then, that the Veteran would have ongoing cognitive symptoms as a result of or a residual of remote TBIs more than 40 years ago.  The examiner concluded that the Veteran has a long history of psychiatric diagnoses, including bipolar disorder and substance abuse, and that these conditions are "overwhelmingly" the cause of his current cognitive symptoms, and are not the result of or aggravated by any TBIs during service.  

In the brief to the Board, the Veteran's representative challenges this opinion, stating that the examiner did not consider how TBI can lead to or aggravate mental illness.  The representative indicates that he does not know the examiner's credentials.  The examiner did indicate that she is a medical doctor, and the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  While it is understandable that the representative disagrees with the negative conclusions of the examiner, there is no objective indication that she is not competent. 

The representative cites to a study that linked bipolar disease to TBI, with a possible latency period of over ten years, and submitted other studies discussing the relationship between psychiatric conditions and TBIs, as well as other medical issues due to TBIs.  The Board does not question the general proposition that TBIs can lead to cognitive and mood deficits and psychiatric symptoms, and this has been accepted by VA.  See 38 C.F.R. § 4.125, Diagnostic Code 8045.  However, the fact remains that the 2014 examiner reviewed this particular Veteran's medical history and very clearly stated that his cognitive deficits and bipolar disorder are not the result of, nor was they aggravated by, the in-service TBIs.  While the Board appreciates the representative's advocacy for this Veteran, a decision must be made on the medical evidence, and the only medical opinion on point is unfavorable to the Veteran.  Generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, and without application to the specific facts of the Veteran's case, does little to support the Veteran's claims.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).  Without consideration by a clinical professional of the specific nature and circumstances of the Veteran's in-service head injuries and his medical history, the submitted treatise evidence is of little probative value in substantiating the Veteran's claim.  While there is a DBQ (Disability Benefits Questionnaire) completed by the March 2014 VA examiner giving her ultimate conclusions, there is also a separate multi-page report where she details pertinent findings in the Veteran's medical records, so there is no doubt she reviewed his history when providing her opinion.

Therefore, the Board is left to weigh the well-reasoned and highly competent opinion of the 2014 examiner, against the Veteran's own lay assertions.  The Veteran's report of having received several head injuries while boxing during service is credible, and the Board finds no reason to doubt his assertions.  However, the Veteran is not competent to relate that any of his current cognitive deficits or psychiatric conditions are a result of those head injuries, since this is a complex medical determination.  

Therefore, the preponderance of the evidence is against granting service connection for cognitive deficits or a psychiatric disorder as a residual of head injuries during service.  There is no benefit of the doubt that can be resolved on this question in the Veteran's favor.  

As noted in the Introduction, the Veteran was provided another TBI examination in June 2015.  The Veteran changed his prior account of the in-service head injuries, stating that he had "multiple" episodes of loss of consciousness while boxing.  He stated that he started to develop headaches, loss of balance, tinnitus, and hearing loss in the left ear after a particularly strong punch in 1968.  He also stated he felt the TBIs caused trouble with his temper and caused him to get angry more often, and he reported significant problems with memory and judgment.  After assessing the Veteran, the examiner diagnosed tension headaches, left ear tinnitus and hearing loss, vertigo, and insomnia - all with onset in 1968 and all classified as residuals attributable to TBI. 

Although the 2015 examiner did note the Veteran's psychiatric complaints and history, she did not provide any opinion as to their etiology or in any way explicitly link these conditions to the in-service TBIs.  Therefore, the 2014 negative opinion remains the only opinion as to whether any of the cognitive deficits or psychiatric conditions are related to service.

However, again, the 2015 examiner did list tension headaches, left ear tinnitus and hearing loss, vertigo, and insomnia as residuals of TBI.  The Veteran is already service-connected for tinnitus and bilateral hearing loss.  The Board will resolve all doubt in the Veteran's favor and grant service connection for tension headaches, vertigo, and insomnia as residuals of in-service TBI.  


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice letters were sent to the Veteran in June 2009, July 2009, November 2009, and December 2011.  Notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the issue was readjudicated numerous times, most recently, with the issuance of a supplemental statement of the case in 2014. 

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as available records of private and VA treatment.  As noted in the Board's 2014 decision, efforts to obtain VA treatment records from January 1975 through February 2009 were not successful.  Efforts were also made to obtain records from Tripler Army Hospital, since the Veteran referenced hospitalization there during service.  Further, the Veteran was afforded VA examinations pertaining to the issue decided herein.  Although the conclusions reached in the 2010 examination were not adequate, the claim was remanded for a new opinion in 2014, discussed more fully above.  That examination was conducted in conjunction with a review of the claims files and provide opinions with sufficient rationale.  The Board, therefore, finds the March 2014 VA examination to be adequate.  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, as noted in the prior decision, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) at the September 2012 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the September 2012 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question, specifically as to the cause and symptoms of the Veteran's TBI.  The Veteran was assisted at the hearing by an accredited representative from The American Legion and additional testimony was presented by Mr. D.B., a County Veterans Service Officer.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  


ORDER

Entitlement to service connection for cognitive deficits and psychiatric disorder, claimed as residuals of traumatic brain injury (TBI), is denied. 

Entitlement to service connection for tension headaches, vertigo, and insomnia, as residuals of traumatic brain injury (TBI), is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


